The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (10,998,259) in view of Chang et al. (10,796,954) and Teh et al. (2002/0175414).Regarding claim 12, Tsai et al. teach in figure 10 and related text an array substrate, comprising: 
a substrate (115 or 113/115), having a through hole 111 (through layer 115); 
an insulating layer 101, disposed on the substrate, and having an opening, wherein the opening is communicated with the hole 111, a width of the opening is not greater than a width of the through hole, and 
a first angle between a top surface of the substrate and an extending direction of a sidewall of the insulating layer that defines the opening is smaller than a second angle between the top surface of the substrate and a sidewall of the substrate that defines the through hole; 
a conductive layer 601, disposed on the insulating layer 101, and comprising a ring pattern, wherein the ring pattern extends into the opening and covers the sidewall of the insulating layer that defines the opening; and 
a conductive structure 603, extending to (towards) a surface of the substrate facing away from the insulating layer from above the conductive layer via the opening and the through hole, and
an orthogonal projection of the first ring pattern (the horizontal part of layer 601) on the substrate is completely outside the through hole with the proviso that a central axis of the through hole passes through the first opening inside the first ring pattern.

Tsai et al. do not teach that a minimum of the first width of the first opening is greater than or equal to a maximum of the width of the through hole, do not teach that conductive structure 603 extending to a surface of the substrate and do not explicitly state using a ring pattern.
Teh et al. teach in figure 12 and related text that a minimum of the first width of the first opening (of element 13) is greater than or equal to a maximum of the width of the through hole 28, and wherein conductive structure 13 extending to a surface of the through hole 28. 
Chang et al. teach in figure 3L and related text using a ring pattern 250r inside an opening wherein the ring pattern is covering sidewalls of the opening.
Teh et al., Chang et al. and Tsai et al. are analogous art because they are directed to interconnect semiconductor structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tsai et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a through hole such that a minimum of the first width of the first opening is greater than or equal to a maximum of the width of the through hole and wherein the conductive structure extending to a surface of the through hole, as taught by Teh et al., and to use a ring pattern inside an opening, as taught by Chang et al., in Tsai et al.’s device, in order to provide better electrical connections between the elements in the device, and in order to provide protection from electro-migration, respectively.

Regarding claim 13, Tsai et al. teach in figure 10 and related text that the first angle is less than 900 and the second angle is less than 90°.  Chiu et al. do not teach that the first angle is greater than or equal to 200, and the second angle is greater than 20°.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first angle is greater than or equal to 200, and the second angle is greater than 20° in prior art’s device in order to form the device as taught by Tsai et al. and to stay away from perpendicular sidewalls of the opening.

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-13 have been considered but are moot because of the new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
10/24/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800